Case 1:19-cv-25272-JG Document 33 Entered on FLSD Docket 08/19/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                           CASE NO. 19-25272-CIV-GOODMAN
                                  [CONSENT CASE]



 ANA YANCY REYES TOLEDO,

        Plaintiff,

 v.

 LAREDO, INC., 1

       Defendant.
 __________________________________/

          ORDER APPROVING FLSA SETTLEMENT AND CLOSING CASE

        The Court held a telephonic fairness hearing on August 7, 2020 and heard from

 counsel regarding the fairness of the settlement of Plaintiff’s claims alleging violations of

 the Fair Labor Standards Act (“FLSA”). [ECF No. 32].

        In general, the minimum wage and overtime provisions of the FLSA 2 are

 mandatory and not subject to negotiation or bargaining between employers and

 employees. See Brooklyn Savings Bank v. O’Neil, 324 U.S. 697 (1945). But there are two ways

 employees may settle and waive a claim against their employer for unpaid minimum


 1      Plaintiff dismissed with prejudice Defendant El Atlakat Restaurant Corp. on June
 30, 2020. [ECF No. 27].

 2
        29 U.S.C. § 201 et seq.
Case 1:19-cv-25272-JG Document 33 Entered on FLSD Docket 08/19/2020 Page 2 of 3




 wages or overtime pay under the FLSA: (1) if the payment of unpaid minimum

 wage/overtime pay is supervised by the Secretary of Labor or (2) in a private lawsuit

 brought by an employee, if the parties present the district court with a proposed

 settlement and the court enters an order approving the fairness of the settlement.

 29 U.S.C. § 216(c); Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1353 (11th Cir. 1982); see

 also Schulte, Inc. v. Gangi, 328 U.S. 108 (1946).

         An employee may settle and release FLSA claims against his employer without the

 supervision of the Secretary of Labor if all of the following conditions are met: (1) the

 settlement occurs in an adversarial context; (2) there are issues of FLSA coverage and/or

 computations actually in dispute; and (3) the district court enters an order approving the

 settlement after scrutinizing the fairness of the settlement. Lynn’s Food Stores, 679 F.2d at

 1354.

         The Court considered the factors outlined in Lynn’s Food Stores and also considered

 the strengths of the parties’ cases; the factual positions of the parties; the strengths and

 weaknesses in the parties’ respective cases; and the parties’ desire to resolve the dispute

 sooner, rather than later.

         The Court finds that the settlement here represents a genuine compromise of a

 bona fide dispute. Defendant, who has denied liability, have agreed to pay Plaintiff more

 than it believes Plaintiff is due under the law. All parties have agreed to settle as a result

 of reasonable strategic and financial considerations.


                                                 2
Case 1:19-cv-25272-JG Document 33 Entered on FLSD Docket 08/19/2020 Page 3 of 3




       The Undersigned also reviewed Plaintiff’s counsel’s billing records, which appear

 to be reasonable. [ECF No. 31]. Plaintiff’s counsel is agreeing to take a significant discount

 of the amount of fees incurred. Therefore, the Court finds that Plaintiff’s counsel’s fees

 are reasonable in light of her agreement to accept significantly less than the fee total.

       In addition, the Court finds that the settlement here occurred in an adversarial

 context, and there are genuine coverage and computation issues in dispute. The Court

 further finds that the settlement reached by the parties represents a reasonable

 compromise by both sides and is fair and reasonable.

       Accordingly, it is ORDERED and ADJUDGED that the parties’ settlement

 agreement is fair and reasonable, the settlement is APPROVED, and this action is

 DISMISSED WITH PREJUDICE. The Court reserves jurisdiction to enforce the terms of

 the parties’ settlement. The Clerk is directed to CLOSE THIS CASE and deny all pending

 motions as moot.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 19, 2020.




 Copies furnished to:
 All counsel of record




                                               3
